Title: From James Madison to John Armstrong, 24 February 1811
From: Madison, James
To: Armstrong, John


Letter not found. 24 February 1811. Mentioned in Armstrong to JM, 3 Mar. 1811, as discussing the character and conduct of David Bailie Warden in relation to the American consulate in Paris. Also mentioned in Armstrong to Jonathan Russell, 5 Mar. 1811, as JM’s answer to Armstrong’s suggestion that Russell be appointed as minister to France. “You had,” Armstrong wrote Russell, “no friends in the administration,” and he added that Warden “will probably return private Secy. to the New Minister (Barlow) or, it may be, Secy. of legation” (RPB-JH: Russell Papers).
